El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En este caso no existe verdadera discusión sobre los he-chos, pero la apelante insiste en que admitiendo que ella hubiera dejado de cumplir con su contrato, solamente era responsable»por la diferencia en el precio que tenían en el mercado los artículos que se convino en vender y no por ninguna suma adicional. La apelada, sin embargo, presentó prueba tendente a mostrar que celebró un contrato con la apelante para la entrega de café en diciembre de 1914, y que dicha apelada tenía celebrado otro contrato sobre entrega de café en Génova a un precio más alto. La corte dictó sen-tencia a favor de la demandante y apelada.
La apelante cita el artículo 1074 del Código Civil con el objeto de demostrar que solamente debe hacérsele respon-sable por los daños y perjuicios que regularmente pudieron ser previstos y no por aquellos que surgen de un contrato *310desconocido .que existe entre la apelada y una mercantil en Genova. El artículo 1073 del Código Civil dispone lo rela-tivo a la ganancia dejada de obtener, cuando en relación con el artículo 1074 dichas ganancias pueden ser previstas. La apelada, sin embargo, llama la atención hacia el hecho de que ambas partes eran comerciantes y que la apelante pudo prever que la apelada celebró un contrato de compra-venta con el objeto de revender, con cuya alegación esta-mos de acuerdo. Véase en cuanto al particular a Sánchez Román, 4 Derecho Civil, página 295, citado por ambas partes.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey j Hutchison.